        Case 6:21-po-00113-HBK Document 7 Filed 03/02/21 Page 1 of 2


 1   Sean O. Anderson
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         Docket Number 6:21-po-00113-HBK
12                       Plaintiff,
13           v.                                         MOTION TO DISMISS VIOLATION
                                                        NUMBER 9290286 AND RESOLVE
14
                                                        VIOLATION NUMBER 9290287
15    SABRINA A. KAYE,                                  THROUGH FORFEITURE OF
                                                        COLLATERAL; AND [PROPOSED]
16                       Defendant.                     ORDER THEREON

17

18

19          Pursuant to Rule 48 of the Federal Rules of Criminal Procedure, and by leave of Court
20   endorsed hereon, the United States hereby moves the Court for an order of dismissal of violation
21   number 9290286 (commercial still photography without a permit), without prejudice and in the
22   interest of justice. Additionally, violation number 9290287 (engaging in an activity for which a
23   permit is required) can be resolved through forfeiture of collateral, in the amount of $250,
24   consistent with the bail schedule, plus the $30 Central Violations Bureau processing fee, in the
25   matter of case 6:21-po-00113-HBK. The total amount of $280 is to be paid within 60 days.
26
27                                                         Respectfully submitted,
28
                                                       1
        Case 6:21-po-00113-HBK Document 7 Filed 03/02/21 Page 2 of 2


 1
                                                             McGREGOR SCOTT
 2                                                           United States Attorney
 3

 4            Dated: February 26, 2021                       /S/ Sean O. Anderson_____
 5                                                           SEAN O. ANDERSON
                                                             Legal Officer
 6                                                           Yosemite National Park

 7
                                            ORDER
 8

 9
              Upon review of the matter of United States v. Kaye, case no. 6:21-po-00113-HBK, the
10
     Court GRANTS the motion filed by the United States on February 26, 2021 (Doc. No. 5) as
11   follows:
12            1. Pursuant to Fed. R. Crim. Pro. 48, violation no. 9290286 is hereby dismissed

13               without prejudice in the interest of justice;
              2. Violation no. 9290287 can be resolved through forfeiture of collateral in the amount
14
                 of $250.00 consistent with the bail schedule, plus the $30.00 Central Violations
15
                 Bureau processing fee.
16
              3. The total amount due ($280.00) must be paid within sixty (60) days of this order.
17

18   IT IS SO ORDERED.
19

20   Dated:      March 1, 2021
                                                         HELENA M. BARCH-KUCHTA
21                                                       UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                         2
